DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the amendment filed on 9/12/2022.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Response to Arguments
Objection to Drawings
Applicant’s Response:
	Based on the amendment to the specification, amendments to the drawings are not necessary. Accordingly, it is requested that this objection be withdrawn

Examiner’s Response:
Applicant’s arguments, see remarks, filed 9/12/22, with respect to the drawings have been fully considered and are persuasive.  The objection of 6/10/22 has been withdrawn. 


Rejection of Claims under 35 USC 102
Applicant’s Response:
	Although Haugen et al. discusses trouble tickets that are generated and can include a predicted point of failure, Haugen et al. does not teach or suggest the elements of claim 1 related to the first endpoint report and the second endpoint report. Haugen et al. also does not teach or suggest the elements of claim 1 related to reconstructing a first configuration of the first path based on first information comprised in the first endpoint report and a second configuration of the second path based on second information comprised in the second endpoint report.
	
Examiner’s Response:
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. The limitation states
wherein the facilitating comprises reconstructing a first configuration of the first path based on first information comprised in the first endpoint report and a second configuration of the second path based on second information comprised in the second endpoint report
In other words, determine path information for each of the reports.  Haugen et al. (US 20190361759 A1), hereinafter Haugen, teaches this limitation. Haugen states 
that the parsed and enhanced alarm information is provided to a path and components correlation module 117 that matches the parsed and enhanced alarm information with data in the topology database 107 to provide impacted topology information to the parsed and enhanced alarm information. The parsed and enhance alarm information including the impacted topology information is provided to an event association module 119 that associates all active alarms and trouble reports into a single event comprising a single event data. By immediately correlating a device alarm or customer report to the specific path and components within a greater network topology, the general fault location is available and alleviates manual—often error prone—searches by Operations teams. The parsed and enhanced notifications are correlated with data from the topology database. ¶¶ [0017], [0019], [0025]
In other words, the path information is added to each report and used to determine if there is a common component that failed. Thus, teaching the limitation. 

As to the other new limitation, Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Mahindru et al. (US 20140059394 A1).
The combination of Haugen et al. (US 20190361759 A1) and Mahindru et al. (US 20140059394 A1) teaches the language of the independent claims.

	
Applicant’s Response:
	Haugen et al. discusses issuing trouble tickets that can include a predicted point of failure based on a matched root cause. See paragraph [0006] of Haugen et al. Further, Haugen et al. discusses that "After the technician or repair person corrects the point of failure that is the source of the alarms, the technician may input the point of failure data through the user interface 129 ..." See paragraph [0019] of Haugen et al. Although Haugen et al. discusses manual input of the point of failure data, Haugen et al. does not teach or suggest the elements of claim 18 related to determining the first path based on a first trouble report and determining the second path based on a second trouble report.

Examiner’s Response:
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. The limitation states
wherein the recovering comprises: determining the first path based on a first trouble report that comprises first information indicative of a first mapping between the group of network equipment and the first user equipment, and determining the second path based on a second trouble report that comprises second information indicative of a second mapping between the group of network equipment and the second user equipment
In other words, determine path information for each of the reports.  Haugen et al. (US 20190361759 A1), hereinafter Haugen, teaches this limitation. Haugen states 
that the parsed and enhanced alarm information is provided to a path and components correlation module 117 that matches the parsed and enhanced alarm information with data in the topology database 107 to provide impacted topology information to the parsed and enhanced alarm information. The parsed and enhance alarm information including the impacted topology information is provided to an event association module 119 that associates all active alarms and trouble reports into a single event comprising a single event data. By immediately correlating a device alarm or customer report to the specific path and components within a greater network topology, the general fault location is available and alleviates manual—often error prone—searches by Operations teams. The parsed and enhanced notifications are correlated with data from the topology database. ¶¶ [0017], [0019], [0025]
In other words, the path information is added to each report and used to determine if there is a common component that failed. Thus, teaching the limitation. 


Rejection of Claims under 35 USC 103
Applicant’s Response:
	Independent claim 11 recites in part: 
A system, comprising: 
... establishing a restoration of a group of communication paths of a 
network infrastructure that comprises network nodes between a root network node and a leaf network node, wherein a fault is determined to exist in the group of communication paths between the root network node and the leaf network node, wherein the establishing is based on a report issued responsive to detection of the fault, wherein the report comprises information indicative of a linkage of network nodes between the root network node and the leaf network node, wherein the root network node comprises edge equipment, and 
wherein the leaf network node comprises endpoint equipment ... 
 	 
Haugen et al. discusses generating trouble tickets based on a predicted point of failure. See, for example, paragraph [0006] of Haugen et al. The trouble tickets of Haugen et al. can include a predicted point of failure. However, the trouble tickets of Haugen et al. do not include information indicative of a linkage of network nodes between the root network node and the leaf network node, as recited in claim 11. 
Thus, Santos et al. receives a notification of a data transmission failure and determines a replacement route. Santos et al., however, does not teach or suggest, "the establishing is based on a report issued responsive to detection of the fault, wherein the report comprises information indicative of a linkage of network nodes between the root network node and the leaf network node," as recited in claim 11. 
Based on at least the above, Haugen et al. and Santos et al., taken alone or in 
combination, do not render obvious independent claims 1 and 11, and, therefore, the associated dependent claims. Thus, this rejection should be withdrawn, and the subject claims should be allowed.

Examiner’s Response:
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. The limitation states
wherein the establishing is based on a report issued responsive to detection of the fault, wherein the report comprises information indicative of a linkage of network nodes between the root network node and the leaf network node, 
wherein the root network node comprises edge equipment, and wherein the leaf network node comprises endpoint equipment
In other words, a report is filed based upon the detection of a fault and the report contains path information.  Haugen et al. (US 20190361759 A1), hereinafter Haugen, teaches this limitation. Haugen states 
the system receives notifications such as fault alarms, trouble reports or network performance data associated with a device failure. The parsed and enhanced alarm information is provided to a path and components correlation module 117 that matches the parsed and enhanced alarm information with data in the topology database 107 to provide impacted topology information to the parsed and enhanced alarm information. The parsed and enhance alarm information including the impacted topology information is provided to an event association module 119 that associates all active alarms and trouble reports into a single event comprising a single event data. By immediately correlating a device alarm or customer report to the specific path and components within a greater network topology, the general fault location is available and alleviates manual—often error prone—searches by Operations teams. The parsed and enhanced notifications are correlated with data from the topology database. The system generates a trouble ticket ¶¶ [0021], [0017], [0019], [0025], [0030]
In other words, in response to a fault, a report is created. This report is enhanced with path (topology) information. As for the second limitation, G. Santos et al. (US 20160344620 A1) teaches that
a route tree includes a root node that is a common ancestor of all the end-point devices connected by the tree. While a packet is traveling upstream towards the root node, the packet is directed toward the root through the networking devices using a corresponding group table entry. When a packet reaches a common ancestor between the source and the destination end-device, with respect to the route tree, the packet starts being routed downstream towards a leaf of the tree. 602A is a root and 604A is a leaf. ¶ [0019] an Fig. 6
Thus, G. Santos et al. teaches that the root network node comprises edge equipment, and wherein the leaf network node comprises endpoint equipment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haugen et al. (US 20190361759 A1).

As to claim 18, Haugen et al. teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising: recovering a network infrastructure based on a determination that a communication fault has occurred within a network (See ¶¶ [0021], [0015], [0017] and Fig. 3 Teaches that the system receives notifications such as fault alarms, trouble reports or network performance data associated with a device failure. Associated with the system 100 are a plurality of network devices 101, 103, 105 (only three are shown) which may represent points of failures in the network. Network devices 101, 103, and 105 may be devices that propagate alarms due to faults or degradation in the network, or some or all of them may be passive devices that do not alarm at all. Other sources of fault notifications may be included, such as performance monitoring devices (not shown) that detect anomalies or degradation in network performance, or customer trouble reports. The alarm parsing and enhancement module 115 receives alarms or trouble reports coming from different devices in different formats, structures and standards.), 
wherein the network infrastructure comprises a group of network equipment determined to provide services to a group of user equipment, a first path connecting the group of network equipment with first user equipment of the group of user equipment, and a second path connecting the group of network equipment with second user equipment of the group of user equipment (See ¶¶ [0017], [0024] and Fig. 3 Teaches that the parsed and enhanced alarm information is provided to a path and components correlation module 117 that matches the parsed and enhanced alarm information with data in the topology database 107 to provide impacted topology information to the parsed and enhanced alarm information. The parsed and enhance alarm information including the impacted topology information is provided to an event association module 119 that associates all active alarms and trouble reports into a single event comprising a single event data. A topology database is accessed. The topology database contains a multilayer network topological inventory including data relating to network components, location of the network components and paths of the network); 
wherein the recovering comprises: determining the first path based on a first trouble report that comprises first information indicative of a first mapping between the group of network equipment and the first user equipment, and determining the second path based on a second trouble report that comprises second information indicative of a second mapping between the group of network equipment and the second user equipment (See ¶¶ [0017], [0019], [0025] Teaches that the parsed and enhanced alarm information is provided to a path and components correlation module 117 that matches the parsed and enhanced alarm information with data in the topology database 107 to provide impacted topology information to the parsed and enhanced alarm information. The parsed and enhance alarm information including the impacted topology information is provided to an event association module 119 that associates all active alarms and trouble reports into a single event comprising a single event data. By immediately correlating a device alarm or customer report to the specific path and components within a greater network topology, the general fault location is available and alleviates manual—often error prone—searches by Operations teams. The parsed and enhanced notifications are correlated with data from the topology database);
and selecting a network equipment from the group of network equipment based on the network equipment being a closest network equipment to the first user equipment and the second user equipment, and based on the network equipment being utilized to provide services to the first user equipment and the second user equipment, wherein the selecting identifies the network equipment as a source of the communication fault (See ¶¶ [0026]-[0029], [0019], [0009] and Fig. 3 Teaches that the system identifies fault locations based on the correlated data. In step 213 the system associates the notifications to a single event. In step 215, the system accesses a root cause database which may include existing historic root cause data and heuristically derived failure scenarios. In step 217, the system matches it to a single event with a root cause using a machine learning algorithm. In step 219, the system determines a predicted point of failure. The root cause analysis module 121 accesses a root cause results database 125 that includes data about patterns of alarms correlated to causes of alarms. The data in root cause results database 125 may include existing historic root cause data and additionally heuristically derived failure scenarios to supplement the information not available in the historic ticket history. The root cause analysis module 121 matches a single event to a predicted root cause in the root cause results database 125. The root cause analysis module 121 may provide a predicted repair estimation associated with the predicted root cause. The system further may include correlating the plurality of fault notifications to specific network paths and the subset of the plurality of network devices).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and further in view of Mahindru et al. (US 20140059394 A1).

As to claim 1, Haugen et al. teaches a method, comprising: determining, by a device comprising a processor, that communication failures have been experienced by a first user equipment and a second user equipment of a group of user equipment (See ¶¶ [0021], [0015], [0017] and Fig. 3 Teaches that the system receives notifications such as fault alarms, trouble reports or network performance data associated with a device failure. Associated with the system 100 are a plurality of network devices 101, 103, 105 (only three are shown) which may represent points of failures in the network. Network devices 101, 103, and 105 may be devices that propagate alarms due to faults or degradation in the network, or some or all of them may be passive devices that do not alarm at all. Other sources of fault notifications may be included, such as performance monitoring devices (not shown) that detect anomalies or degradation in network performance, or customer trouble reports. The alarm parsing and enhancement module 115 receives alarms or trouble reports coming from different devices in different formats, structures and standards.); 
	facilitating, by the device, recovery of a network infrastructure that comprises network equipment determined to deliver respective services to the first user equipment and the second network equipment, a first path connecting the network equipment with the first user equipment, and a second path connecting the network equipment with the second user equipment (See ¶¶ [0017], [0024] and Fig. 3 Teaches that the parsed and enhanced alarm information is provided to a path and components correlation module 117 that matches the parsed and enhanced alarm information with data in the topology database 107 to provide impacted topology information to the parsed and enhanced alarm information. The parsed and enhance alarm information including the impacted topology information is provided to an event association module 119 that associates all active alarms and trouble reports into a single event comprising a single event data. A topology database is accessed. The topology database contains a multilayer network topological inventory including data relating to network components, location of the network components and paths of the network),
wherein the facilitating comprises reconstructing a first configuration of the first path based on first information comprised in the first endpoint report and a second configuration of the second path based on second information comprised in the second endpoint report (See ¶¶ [0017], [0019], [0025] Teaches that the parsed and enhanced alarm information is provided to a path and components correlation module 117 that matches the parsed and enhanced alarm information with data in the topology database 107 to provide impacted topology information to the parsed and enhanced alarm information. The parsed and enhance alarm information including the impacted topology information is provided to an event association module 119 that associates all active alarms and trouble reports into a single event comprising a single event data. By immediately correlating a device alarm or customer report to the specific path and components within a greater network topology, the general fault location is available and alleviates manual—often error prone—searches by Operations teams. The parsed and enhanced notifications are correlated with data from the topology database);
superimposing, by the device, a first representation of respective locations of the first user equipment and the second user equipment onto a second representation of the network infrastructure (See ¶¶ [0025], [0017] and Fig. 3 Teaches that the parsed and enhanced notifications are correlated with data from the topology database. The parsed and enhance alarm information including the impacted topology information is provided to an event association module 119 that associates all active alarms and trouble reports into a single event comprising a single event data.); 
identifying, by the device, a shared network equipment of the network equipment based on the shared network equipment being included in the first path and the second path (See ¶¶ [0026]-[0029], [0019], [0009] and Fig. 3 Teaches that the system identifies fault locations based on the correlated data. In step 213 the system associates the notifications to a single event. In step 215, the system accesses a root cause database which may include existing historic root cause data and heuristically derived failure scenarios. In step 217, the system matches it to a single event with a root cause using a machine learning algorithm. In step 219, the system determines a predicted point of failure. The root cause analysis module 121 accesses a root cause results database 125 that includes data about patterns of alarms correlated to causes of alarms. The data in root cause results database 125 may include existing historic root cause data and additionally heuristically derived failure scenarios to supplement the information not available in the historic ticket history. The root cause analysis module 121 matches a single event to a predicted root cause in the root cause results database 125. The root cause analysis module 121 may provide a predicted repair estimation associated with the predicted root cause. The system further may include correlating the plurality of fault notifications to specific network paths and the subset of the plurality of network devices); 
and facilitating, by the device, implementation of an action at the shared network equipment, wherein the action is responsive to the communication failures (See ¶¶ [0030], [0019] and Fig. 3 Teaches that the system generates a trouble ticket. The root cause analysis module 121 may provide a predicted repair estimation associated with the predicted root cause. The root cause analysis module 121 may then communicate with the ticket module 127 to issue a trouble ticket to be addressed by a technician or repair person.).
However, it does not expressly teach wherein the determining comprises determining that a first endpoint report is associated with the first user equipment and that a second endpoint report is associated with the second user equipment.
Mahindru et al., from analogous art, teaches wherein the determining comprises determining that a first endpoint report is associated with the first user equipment and that a second endpoint report is associated with the second user equipment (See ¶¶ [0037], [0020] Teaches that a ticketing system module 530 may also generate one or more events or problem logs based on customer reports and send the one or more events to the incident management system 528. The incident management system 528 may create tickets associated with the events it receives, and open the tickets, for instance, to be handled by a system administrator or the like. The VM at 204, the VM at 206 and the VM at 210 may be identified as correlated since the applications running on VM at 204, the application running on VM at 206, and the application running on VM at 212 all directly or indirectly have dependencies on the database application running on VM at 210).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mahindru et al. into Haugen to identify problem reports generated by one or more of the plurality of application components of the multi-tiered application and caused by a failure of a same single component of the multi-tiered application, and consolidate the identified problem reports into a single ticket.
One of ordinary skill in the art would have been motivated because it allows one to identify problem reports generated by one or more of the plurality of application components of the multi-tiered application and caused by a failure of a same single component of the multi-tiered application, and consolidate the identified problem reports into a single ticket (See Mahindru et al. ¶ [0007]).

As to claim 2, the combination of Haugen et al. and Mahindru et al. teaches the method according to claim 1 above. Haugen et al. further teaches wherein the identifying comprises determining the first path and the second path are a same path (See ¶¶ [0026]-[0029], [0019], [0009] and Fig. 3 Teaches that the system identifies fault locations based on the correlated data. In step 213 the system associates the notifications to a single event. In step 215, the system accesses a root cause database which may include existing historic root cause data and heuristically derived failure scenarios. In step 217, the system matches it to a single event with a root cause using a machine learning algorithm. In step 219, the system determines a predicted point of failure. The root cause analysis module 121 accesses a root cause results database 125 that includes data about patterns of alarms correlated to causes of alarms. The data in root cause results database 125 may include existing historic root cause data and additionally heuristically derived failure scenarios to supplement the information not available in the historic ticket history. The root cause analysis module 121 matches a single event to a predicted root cause in the root cause results database 125. The root cause analysis module 121 may provide a predicted repair estimation associated with the predicted root cause. The system further may include correlating the plurality of fault notifications to specific network paths and the subset of the plurality of network devices). 

As to claim 3, the combination of Haugen et al. and Mahindru et al. teaches the method according to claim 1 above. Haugen et al. further teaches wherein the identifying comprises determining the first path and the second path are linked at the shared network equipment (See ¶¶ [0026]-[0029], [0019], [0009] and Fig. 3 Teaches that the system identifies fault locations based on the correlated data. In step 213 the system associates the notifications to a single event. In step 215, the system accesses a root cause database which may include existing historic root cause data and heuristically derived failure scenarios. In step 217, the system matches it to a single event with a root cause using a machine learning algorithm. In step 219, the system determines a predicted point of failure. The root cause analysis module 121 accesses a root cause results database 125 that includes data about patterns of alarms correlated to causes of alarms. The data in root cause results database 125 may include existing historic root cause data and additionally heuristically derived failure scenarios to supplement the information not available in the historic ticket history. The root cause analysis module 121 matches a single event to a predicted root cause in the root cause results database 125. The root cause analysis module 121 may provide a predicted repair estimation associated with the predicted root cause. The system further may include correlating the plurality of fault notifications to specific network paths and the subset of the plurality of network devices). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and Mahindru et al. (US 20140059394 A1) and further in view of Morara et al. (US 9948384 B1).

As to claim 4, the combination of Haugen et al. and Mahindru et al. teaches the method according to claim 1 above. However, it does not expressly teach further comprising: prior to the superimposing, determining that the network equipment further delivers services to a third user equipment, wherein the superimposing comprises superimposing a third representation of a third location of the third user equipment onto the network infrastructure, and wherein a communication failure is not indicated at the third user equipment.
Morara et al., from analogous art, teaches further comprising: prior to the superimposing, determining that the network equipment further delivers services to a third user equipment, wherein the superimposing comprises superimposing a third representation of a third location of the third user equipment onto the network infrastructure, and wherein a communication failure is not indicated at the third user equipment (See Col. 7 Ln. 53 and Fig. 3B, Teaches that FIG. 3B is schematic view of the example network tree 200 of FIG. 3A, but with a “cut” or “communication cut” for the first and second leaf nodes 230 a, 230 b, caused by a loss of connectivity (e.g., via a fiber cut, component failure, or power loss) to the first intermediate node 220 a. Ideally, in such a scenario, the monitoring system 300 identifies the first and second leaf nodes 230 a, 230 b as having a corresponding node status 232 a, 232 b of “Fault” (e.g., due to a lack of corresponding heat beat signal 142 a, 142 b) and the third and fourth leaf nodes 230 c, 230 d as having a corresponding node status 232 c, 232 d of “OK” (e.g., due to a receipt of corresponding heat beat signal 142 c, 142 d).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morara et al. into the combination of Haugen et al. and Mahindru et al. to rapidly diagnosis of network faults so that the faults can be repaired before they significantly impact user experience.
One of ordinary skill in the art would have been motivated because it allows one to rapidly diagnosis of network faults so that the faults can be repaired before they significantly impact user experience (See Morara et al. Col. 1 Ln. 12).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and Mahindru et al. (US 20140059394 A1) and further in view of G. Santos et al. (US 20160344620 A1).

As to claim 5, the combination of Haugen et al. and Mahindru et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein facilitating the recovery comprises recreating transient portions of the first path, and wherein the transient portions are associated with a software defined network.
G. Santos et al., from analogous art, teaches wherein facilitating the recovery comprises recreating transient portions of the first path, and wherein the transient portions are associated with a software defined network (See ¶¶ [0044]-[0045], Teaches that where controller device 240 receives a notification from a networking device of a data transmission failure. The notification is used to identify a failure (e.g., offline networking device, failed connection, etc.). In block 515, a replacement route tree is selected from the set of backup trees for each tree affected by the failure, where the replacement route tree does not include the component that failed. In block 520, each of the networking devices in the replacement route tree may be processed iteratively. In block 525, controller device 240 determines if the current networking device in the replacement route tree is an upstream device. If the current networking device is an upstream device, the group table entry for the failed route tree may be updated to be associated with the replacement route tree in block 530. If the current networking device is not an upstream device, no updates are performed to account for the replacement route tree because the downstream configurations of networking devices have been pre-configured in all backup trees associated with the failed primary tree, as described with respect to step 450 of FIG. 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of G. Santos et al. into the combination of Haugen et al. and Mahindru et al. to redirect traffic away from failed network segments or congested links.
One of ordinary skill in the art would have been motivated because it allows one to redirect traffic away from failed network segments or congested links (See G. Santos et al. ¶ [0009]).

As to claim 6, the combination of Haugen et al. and Mahindru et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein facilitating the recovery comprises: facilitating a first recovery of a first group of network equipment, wherein the first group of network equipment is representative of a first group of trees of the network infrastructure, and wherein respective first trees of the first group of trees represent respective first network infrastructure equipment utilized to deliver a first service of the respective services to the first user equipment; and facilitating a second recovery of a second group of trees of the network infrastructure, wherein respective second trees of the second group of trees represent second network infrastructure equipment utilized to deliver a second service of the respective services to the second user equipment.
G. Santos et al., from analogous art, teaches wherein facilitating the recovery comprises: facilitating a first recovery of a first group of network equipment, wherein the first group of network equipment is representative of a first group of trees of the network infrastructure, and wherein respective first trees of the first group of trees represent respective first network infrastructure equipment utilized to deliver a first service of the respective services to the first user equipment; and facilitating a second recovery of a second group of trees of the network infrastructure, wherein respective second trees of the second group of trees represent second network infrastructure equipment utilized to deliver a second service of the respective services to the second user equipment (See ¶¶ [0044]-[0045], Teaches that where controller device 240 receives a notification from a networking device of a data transmission failure. The notification is used to identify a failure (e.g., offline networking device, failed connection, etc.). In block 515, a replacement route tree is selected from the set of backup trees for each tree affected by the failure, where the replacement route tree does not include the component that failed. In block 520, each of the networking devices in the replacement route tree may be processed iteratively. In block 525, controller device 240 determines if the current networking device in the replacement route tree is an upstream device. If the current networking device is an upstream device, the group table entry for the failed route tree may be updated to be associated with the replacement route tree in block 530. If the current networking device is not an upstream device, no updates are performed to account for the replacement route tree because the downstream configurations of networking devices have been pre-configured in all backup trees associated with the failed primary tree, as described with respect to step 450 of FIG. 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of G. Santos et al. into the combination of Haugen et al. and Mahindru et al. to redirect traffic away from failed network segments or congested links.
One of ordinary skill in the art would have been motivated because it allows one to redirect traffic away from failed network segments or congested links (See G. Santos et al. ¶ [0009]).

As to claim 7, the combination of Haugen et al. and Mahindru et al. and G. Santos et al. teaches the method according to claim 6 above. However, it does not expressly teach further comprising: prior to facilitating the first recovery of the first group of trees, determining that a defined threshold value indicative of a minimum number of user equipment permitted to experience communication failures has been satisfied.
G. Santos et al., from analogous art, teaches further comprising: prior to facilitating the first recovery of the first group of trees, determining that a defined threshold value indicative of a minimum number of user equipment permitted to experience communication failures has been satisfied (See ¶¶ [0044]-[0045], Teaches that where controller device 240 receives a notification from a networking device of a data transmission failure. The notification is used to identify a failure (e.g., offline networking device, failed connection, etc.). In block 515, a replacement route tree is selected from the set of backup trees for each tree affected by the failure, where the replacement route tree does not include the component that failed. In block 520, each of the networking devices in the replacement route tree may be processed iteratively. In block 525, controller device 240 determines if the current networking device in the replacement route tree is an upstream device. If the current networking device is an upstream device, the group table entry for the failed route tree may be updated to be associated with the replacement route tree in block 530. If the current networking device is not an upstream device, no updates are performed to account for the replacement route tree because the downstream configurations of networking devices have been pre-configured in all backup trees associated with the failed primary tree, as described with respect to step 450 of FIG. 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of G. Santos et al. into the combination of Haugen et al. and Mahindru et al. and G. Santos et al. to redirect traffic away from failed network segments or congested links.
One of ordinary skill in the art would have been motivated because it allows one to redirect traffic away from failed network segments or congested links (See G. Santos et al. ¶ [0009]).

Claims 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and further in view of G. Santos et al. (US 20160344620 A1).

As to claim 11, Haugen et al. teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (See ¶ [0035], Teaches that In one embodiment computer readable media is provided, having instructions stored thereon for execution by a processor of the method described above.),
wherein the establishing is based on a report issued responsive to detection of the fault, wherein the report comprises information indicative of a linkage of network nodes between the root network node and the leaf network node (See ¶¶ [0021], [0017], [0019], [0025], [0030] Teaches that the system receives notifications such as fault alarms, trouble reports or network performance data associated with a device failure. The parsed and enhanced alarm information is provided to a path and components correlation module 117 that matches the parsed and enhanced alarm information with data in the topology database 107 to provide impacted topology information to the parsed and enhanced alarm information. The parsed and enhance alarm information including the impacted topology information is provided to an event association module 119 that associates all active alarms and trouble reports into a single event comprising a single event data. By immediately correlating a device alarm or customer report to the specific path and components within a greater network topology, the general fault location is available and alleviates manual—often error prone—searches by Operations teams. The parsed and enhanced notifications are correlated with data from the topology database. The system generates a trouble ticket );
determining that a defined network node of the network nodes is a source of the fault based on respective positions of user equipment experiencing the fault relative to the defined network node (See ¶¶ [0026]-[0029], [0019], [0009] and Fig. 3 Teaches that the system identifies fault locations based on the correlated data. In step 213 the system associates the notifications to a single event. In step 215, the system accesses a root cause database which may include existing historic root cause data and heuristically derived failure scenarios. In step 217, the system matches it to a single event with a root cause using a machine learning algorithm. In step 219, the system determines a predicted point of failure. The root cause analysis module 121 accesses a root cause results database 125 that includes data about patterns of alarms correlated to causes of alarms. The data in root cause results database 125 may include existing historic root cause data and additionally heuristically derived failure scenarios to supplement the information not available in the historic ticket history. The root cause analysis module 121 matches a single event to a predicted root cause in the root cause results database 125. The root cause analysis module 121 may provide a predicted repair estimation associated with the predicted root cause. The system further may include correlating the plurality of fault notifications to specific network paths and the subset of the plurality of network devices).
However, it does not expressly teach the operations comprising: establishing a restoration of a group of communication paths of a network infrastructure that comprises network nodes between a root network node and a leaf network node, wherein a fault is determined to exist in the group of communication paths between the root network node and the leaf network node; wherein the root network node comprises edge equipment, and wherein the leaf network node comprises endpoint equipment; and removing the fault based on controlling a functionality of the defined network node.
G. Santos et al., from analogous art, teaches the operations comprising: establishing a restoration of a group of communication paths of a network infrastructure that comprises network nodes between a root network node and a leaf network node (See ¶¶ [0044]-[0045], Teaches that where controller device 240 receives a notification from a networking device of a data transmission failure. The notification is used to identify a failure (e.g., offline networking device, failed connection, etc.). In block 515, a replacement route tree is selected from the set of backup trees for each tree affected by the failure, where the replacement route tree does not include the component that failed. In block 520, each of the networking devices in the replacement route tree may be processed iteratively. In block 525, controller device 240 determines if the current networking device in the replacement route tree is an upstream device. If the current networking device is an upstream device, the group table entry for the failed route tree may be updated to be associated with the replacement route tree in block 530. If the current networking device is not an upstream device, no updates are performed to account for the replacement route tree because the downstream configurations of networking devices have been pre-configured in all backup trees associated with the failed primary tree, as described with respect to step 450 of FIG. 4), 
wherein a fault is determined to exist in the group of communication paths between the root network node and the leaf network node (See ¶ [0044], Teaches that where controller device 240 receives a notification from a networking device of a data transmission failure. The notification is used to identify a failure (e.g., offline networking device, failed connection, etc.). In block 515, a replacement route tree is selected from the set of backup trees for each tree affected by the failure, where the replacement route tree does not include the component that failed); 
wherein the root network node comprises edge equipment, and wherein the leaf network node comprises endpoint equipment (See ¶ [0019] an Fig. 6, Teaches that a route tree includes a root node that is a common ancestor of all the end-point devices connected by the tree. While a packet is traveling upstream towards the root node, the packet is directed toward the root through the networking devices using a corresponding group table entry. When a packet reaches a common ancestor between the source and the destination end-device, with respect to the route tree, the packet starts being routed downstream towards a leaf of the tree. 602A is a root and 604A is a leaf);
and removing the fault based on controlling a functionality of the defined network node (See ¶¶ [0044]-[0045], Teaches that where controller device 240 receives a notification from a networking device of a data transmission failure. The notification is used to identify a failure (e.g., offline networking device, failed connection, etc.). In block 515, a replacement route tree is selected from the set of backup trees for each tree affected by the failure, where the replacement route tree does not include the component that failed. In block 520, each of the networking devices in the replacement route tree may be processed iteratively. In block 525, controller device 240 determines if the current networking device in the replacement route tree is an upstream device. If the current networking device is an upstream device, the group table entry for the failed route tree may be updated to be associated with the replacement route tree in block 530. If the current networking device is not an upstream device, no updates are performed to account for the replacement route tree because the downstream configurations of networking devices have been pre-configured in all backup trees associated with the failed primary tree, as described with respect to step 450 of FIG. 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of G. Santos et al. into Haugen et al. to redirect traffic away from failed network segments or congested links.
One of ordinary skill in the art would have been motivated because it allows one to redirect traffic away from failed network segments or congested links (See G. Santos et al. ¶ [0009]).

As to claim 12, the combination of Haugen et al. and G. Santos et al. teaches the system according to claim 11 above. Haugen et al. further teaches wherein the determining comprises determining that the respective positions of the user equipment are represented along a communication path, and wherein the defined network node is a closest node to the user equipment experiencing the fault (See ¶¶ [0026]-[0029], [0019], [0009] and Fig. 3 Teaches that the system identifies fault locations based on the correlated data. In step 213 the system associates the notifications to a single event. In step 215, the system accesses a root cause database which may include existing historic root cause data and heuristically derived failure scenarios. In step 217, the system matches it to a single event with a root cause using a machine learning algorithm. In step 219, the system determines a predicted point of failure. The root cause analysis module 121 accesses a root cause results database 125 that includes data about patterns of alarms correlated to causes of alarms. The data in root cause results database 125 may include existing historic root cause data and additionally heuristically derived failure scenarios to supplement the information not available in the historic ticket history. The root cause analysis module 121 matches a single event to a predicted root cause in the root cause results database 125. The root cause analysis module 121 may provide a predicted repair estimation associated with the predicted root cause. The system further may include correlating the plurality of fault notifications to specific network paths and the subset of the plurality of network devices). 

As to claim 17, the combination of Haugen et al. and G. Santos et al. teaches the system according to claim 11 above. However, it does not expressly teach wherein the establishing comprises restructuring transient portions of the group of communications paths, and wherein the transient portions are associated with a software defined network.
G. Santos et al., from analogous art, teaches wherein the establishing comprises restructuring transient portions of the group of communications paths, and wherein the transient portions are associated with a software defined network (See ¶¶ [0044]-[0045], Teaches that where controller device 240 receives a notification from a networking device of a data transmission failure. The notification is used to identify a failure (e.g., offline networking device, failed connection, etc.). In block 515, a replacement route tree is selected from the set of backup trees for each tree affected by the failure, where the replacement route tree does not include the component that failed. In block 520, each of the networking devices in the replacement route tree may be processed iteratively. In block 525, controller device 240 determines if the current networking device in the replacement route tree is an upstream device. If the current networking device is an upstream device, the group table entry for the failed route tree may be updated to be associated with the replacement route tree in block 530. If the current networking device is not an upstream device, no updates are performed to account for the replacement route tree because the downstream configurations of networking devices have been pre-configured in all backup trees associated with the failed primary tree, as described with respect to step 450 of FIG. 4).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of G. Santos et al. into the combination of Haugen et al. and G. Santos et al. to redirect traffic away from failed network segments or congested links.
One of ordinary skill in the art would have been motivated because it allows one to redirect traffic away from failed network segments or congested links (See G. Santos et al. ¶ [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and Mahindru et al. (US 20140059394 A1) and further in view of Vasseur et al. (US 20200099709 A1).

As to claim 8, the combination of Haugen et al. and Mahindru et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the shared network equipment is a lowest common node within the network infrastructure.
Vasseur et al., from analogous art, teaches wherein the shared network equipment is a lowest common node within the network infrastructure (See ¶¶ [0084], Teaches that In turn, network dependency analyzer 408 may perform temporal correlation between the dependency graphs, to identify any common networking devices. For example, assume that each of the dependency graphs includes the same WLC, indicating a strong likelihood that this WLC is the root cause of the throughput anomalies.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vasseur et al. into the combination of Haugen et al. and Mahindru et al. to the dynamic inspection of networking dependencies to enhance anomaly detection models in a network.
One of ordinary skill in the art would have been motivated because it allows one to the dynamic inspection of networking dependencies to enhance anomaly detection models in a network (See Vasseur et al. ¶ [0001]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and further in view of Vasseur et al. (US 20200099709 A1).

As to claim 19, Haugen et al. teaches the non-transitory machine-readable medium according to claim 18 above. However, it does not expressly teach wherein the operations further comprise determining the network equipment is the closest network equipment based on the network equipment being a node that routes first data via the first path to the first user equipment and second data via the second path to the second user equipment.
Vasseur et al., from analogous art, teaches wherein the operations further comprise determining the network equipment is the closest network equipment based on the network equipment being a node that routes first data via the first path to the first user equipment and second data via the second path to the second user equipment (See ¶¶ [0084], Teaches that In turn, network dependency analyzer 408 may perform temporal correlation between the dependency graphs, to identify any common networking devices. For example, assume that each of the dependency graphs includes the same WLC, indicating a strong likelihood that this WLC is the root cause of the throughput anomalies.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vasseur et al. into Haugen et al. to the dynamic inspection of networking dependencies to enhance anomaly detection models in a network.
One of ordinary skill in the art would have been motivated because it allows one to the dynamic inspection of networking dependencies to enhance anomaly detection models in a network (See Vasseur et al. ¶ [0001]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and Mahindru et al. (US 20140059394 A1) and further in view of Meir et al. (US 20080114874 A1).

As to claim 9, the combination of Haugen et al. and Mahindru et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the identifying comprises: weighting the network equipment based on respective proximities of the network equipment to the first user equipment and the second user equipment.
Meir et al., from analogous art, teaches wherein the identifying comprises: weighting the network equipment based on respective proximities of the network equipment to the first user equipment and the second user equipment (See ¶ [0074], Teaches that for each candidate event in the second set of events (step 230 of FIG. 2), the network management system 104 uses a virtual network model 120 of the network 102 (combined with information in the candidate event or the first particular event) to determine a hop distance between a particular network element that generated the first particular event and a second network element that generated the candidate event (step 240 of FIG. 2). A score value is generated by the network management system 104 for the candidate event 108 based in part on the hop distance previously determined (step 250 of FIG. 2)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Meir et al. into the combination of Haugen et al. and Mahindru et al. to determine a hop distance and a score value is generated for the candidate event based in part on the hop distance in order to determine the likelihood that the candidate event is the root cause of the problem in the network.
One of ordinary skill in the art would have been motivated because it allows one to determine a hop distance and a score value is generated for the candidate event based in part on the hop distance in order to determine the likelihood that the candidate event is the root cause of the problem in the network (See Meir et al. ¶ [0026]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and further in view of Meir et al. (US 20080114874 A1).

As to claim 20, Haugen et al. teaches the non-transitory machine-readable medium according to claim 18 above. However, it does not expressly teach wherein the network equipment is a first network equipment, wherein the operations further comprise determining the first network equipment is the closest network equipment based on detection of the communication fault existing between the first network equipment and a second network equipment, and wherein the second network equipment is in a closer proximity to the first user equipment than the first network equipment.
Meir et al., from analogous art, teaches wherein the network equipment is a first network equipment, wherein the operations further comprise determining the first network equipment is the closest network equipment based on detection of the communication fault existing between the first network equipment and a second network equipment, and wherein the second network equipment is in a closer proximity to the first user equipment than the first network equipment (See ¶ [0074], Teaches that for each candidate event in the second set of events (step 230 of FIG. 2), the network management system 104 uses a virtual network model 120 of the network 102 (combined with information in the candidate event or the first particular event) to determine a hop distance between a particular network element that generated the first particular event and a second network element that generated the candidate event (step 240 of FIG. 2). A score value is generated by the network management system 104 for the candidate event 108 based in part on the hop distance previously determined (step 250 of FIG. 2)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Meir et al. into Haugen et al. to determine a hop distance and a score value is generated for the candidate event based in part on the hop distance in order to determine the likelihood that the candidate event is the root cause of the problem in the network.
One of ordinary skill in the art would have been motivated because it allows one to determine a hop distance and a score value is generated for the candidate event based in part on the hop distance in order to determine the likelihood that the candidate event is the root cause of the problem in the network (See Meir et al. ¶ [0026]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and Mahindru et al. (US 20140059394 A1 and further in view of ZHANG et al. (US 20210014103 A1).

As to claim 10, the combination of Haugen et al. and Mahindru et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the identifying comprises: weighting the network equipment based on respective arrival times of indications of the communication failures.
ZHANG et al., from analogous art, teaches wherein the identifying comprises: weighting the network equipment based on respective arrival times of indications of the communication failures (See ¶¶ [0122]-[0125], Teaches that the determining time sequence information of the candidate root cause rules based on the historical alarm data of the telecommunications network includes: determining, based on the historical alarm data, a quantity of times that the first alarm occurs before or after the second alarm at a preset time interval; and determining the time sequence information of the candidate root cause rules based on the quantity of times that the first alarm occurs before or after the second alarm at the preset time interval. The historical alarm data may be analyzed to learn of quantities of times that the first alarm and the second alarm occur at a past specific time interval and an occurrence sequence, so that a probability that the first alarm occurs before or after the second alarm in terms of time can be determined, and therefore the time sequence information can be further determined.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ZHANG et al. into the combination of Haugen et al. and Mahindru et al. to improve accuracy of locating a root cause alarm.
One of ordinary skill in the art would have been motivated because it allows one to improve accuracy of locating a root cause alarm (See ZHANG et al. ¶ [0006]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and G. Santos et al. (US 20160344620 A1) and further in view of Morara et al. (US 9948384 B1).

As to claim 13, the combination of Haugen et al. and G. Santos et al. teaches the system according to claim 11 above. However, it does not expressly teach wherein other nodes, other than the root network node and the leaf network node and located between the defined network node and the user equipment, are determined not to be common to the user equipment experiencing the fault, and wherein the operations further comprise eliminating the other nodes as being a source of the fault.
Morara et al., from analogous art, teaches wherein other nodes, other than the root network node and the leaf network node and located between the defined network node and the user equipment, are determined not to be common to the user equipment experiencing the fault, and wherein the operations further comprise eliminating the other nodes as being a source of the fault (See Col. Ln.  and Fig. 3B, Teaches that FIG. 3B is schematic view of the example network tree 200 of FIG. 3A, but with a “cut” or “communication cut” for the first and second leaf nodes 230 a, 230 b, caused by a loss of connectivity (e.g., via a fiber cut, component failure, or power loss) to the first intermediate node 220 a. Ideally, in such a scenario, the monitoring system 300 identifies the first and second leaf nodes 230 a, 230 b as having a corresponding node status 232 a, 232 b of “Fault” (e.g., due to a lack of corresponding heat beat signal 142 a, 142 b) and the third and fourth leaf nodes 230 c, 230 d as having a corresponding node status 232 c, 232 d of “OK” (e.g., due to a receipt of corresponding heat beat signal 142 c, 142 d).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morara et al. into the combination of Haugen et al. and G. Santos et al. to rapidly diagnosis of network faults so that the faults can be repaired before they significantly impact user experience.
One of ordinary skill in the art would have been motivated because it allows one to rapidly diagnosis of network faults so that the faults can be repaired before they significantly impact user experience (See Morara et al. Col. 1 Ln. 12).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and G. Santos et al. (US 20160344620 A1) and further in view of Vasseur et al. (US 20200099709 A1).

As to claim 14, the combination of Haugen et al. and G. Santos et al. teaches the system according to claim 11 above. However, it does not expressly teach wherein the determining comprises determining that first communication paths and second communication paths of the group of communication paths diverge at the defined network nod.
Vasseur et al., from analogous art, teaches wherein the determining comprises determining that first communication paths and second communication paths of the group of communication paths diverge at the defined network nod (See ¶¶ [0084], Teaches that In turn, network dependency analyzer 408 may perform temporal correlation between the dependency graphs, to identify any common networking devices. For example, assume that each of the dependency graphs includes the same WLC, indicating a strong likelihood that this WLC is the root cause of the throughput anomalies.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vasseur et al. into the combination of Haugen et al. and G. Santos et al. to the dynamic inspection of networking dependencies to enhance anomaly detection models in a network.
One of ordinary skill in the art would have been motivated because it allows one to the dynamic inspection of networking dependencies to enhance anomaly detection models in a network (See Vasseur et al. ¶ [0001]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haugen et al. (US 20190361759 A1) and G. Santos et al. (US 20160344620 A1) and further in view of Meir et al. (US 20080114874 A1).

As to claim 15, the combination of Haugen et al. and G. Santos et al. teaches the system according to claim 11 above. However, it does not expressly teach wherein the operations further comprise: applying respective weights to the network nodes based on respective proximities of the network nodes to the user equipment and based on respective arrival times of information indicative of the fault.
Meir et al., from analogous art, teaches wherein the operations further comprise: applying respective weights to the network nodes based on respective proximities of the network nodes to the user equipment and based on respective arrival times of information indicative of the fault (See ¶ [0074], Teaches that for each candidate event in the second set of events (step 230 of FIG. 2), the network management system 104 uses a virtual network model 120 of the network 102 (combined with information in the candidate event or the first particular event) to determine a hop distance between a particular network element that generated the first particular event and a second network element that generated the candidate event (step 240 of FIG. 2). A score value is generated by the network management system 104 for the candidate event 108 based in part on the hop distance previously determined (step 250 of FIG. 2)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Meir et al. into the combination of Haugen et al. and G. Santos et al. to determine a hop distance and a score value is generated for the candidate event based in part on the hop distance in order to determine the likelihood that the candidate event is the root cause of the problem in the network.
One of ordinary skill in the art would have been motivated because it allows one to determine a hop distance and a score value is generated for the candidate event based in part on the hop distance in order to determine the likelihood that the candidate event is the root cause of the problem in the network (See Meir et al. ¶ [0026]).

As to claim 16, the combination of Haugen et al. and G. Santos et al. and Meir et al. teaches the system according to claim 15 above. However, it does not expressly teach wherein the operations further comprise: applying respective weights to the network nodes based on respective proximities of the network nodes to the user equipment and based on respective arrival times of information indicative of the fault.
Meir et al., from analogous art, teaches wherein the operations further comprise: applying respective weights to the network nodes based on respective proximities of the network nodes to the user equipment and based on respective arrival times of information indicative of the fault (See ¶¶ [0074], [0054], Teaches that for each candidate event in the second set of events (step 230 of FIG. 2), the network management system 104 uses a virtual network model 120 of the network 102 (combined with information in the candidate event or the first particular event) to determine a hop distance between a particular network element that generated the first particular event and a second network element that generated the candidate event (step 240 of FIG. 2). A score value is generated by the network management system 104 for the candidate event 108 based in part on the hop distance previously determined (step 250 of FIG. 2). An event 108 may be associated with one or more entities).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Meir et al. into the combination of Haugen et al. and G. Santos et al. and Meir et al. to determine a hop distance and a score value is generated for the candidate event based in part on the hop distance in order to determine the likelihood that the candidate event is the root cause of the problem in the network.
One of ordinary skill in the art would have been motivated because it allows one to determine a hop distance and a score value is generated for the candidate event based in part on the hop distance in order to determine the likelihood that the candidate event is the root cause of the problem in the network (See Meir et al. ¶ [0026]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        12/8/22

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454